Citation Nr: 0124029	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  00-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1954 to August 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1999 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  A hearing was held at the RO in August 
2001 before the undersigned Member of the Board.  The Board 
notes that the veteran expressed his disagreement with the 
initial rating which has been assigned to his service-
connected residuals of a fractured C-4 vertebrae.  That 
issue, however, has not been prepared for appellate review.  
Accordingly, the Board refers that matter to the RO for 
appropriate action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, and it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board's review of the claims 
file reveals that the veteran's service medical records 
include references to treatment for hearing loss and a lumbar 
strain.  Regarding hearing loss, a service medical record 
dated March 22 (with no year noted) shows that the veteran 
had hearing loss and a history of chronic otitis.  An entry 
dated later that month shows that his ears were clear.  An 
entry dated in September 1954 shows that the veteran reported 
having an earache.  A service medical record dated in August 
1958 shows that the veteran reported that the right side of 
his head and ear felt dead since arising that day.  Physical 
examination revealed a scarred TMS.  He reportedly had 
"audio 20% loss."  The report of a medical examination 
conducted in August 1960 for the purpose of his separation 
from service shows that on audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
10
10
10
15
20

In the same report, it was noted that the veteran had a 
history of having runny ears during childhood.  The report 
reflects that the veteran was assigned to the 72nd Bomb Wing 
in the United States Air Force.  An associated medical 
history reflects that he was a personnel specialist.  

With respect to the back, the Board notes that the service 
medical records include an entry dated in September 1958 
which reflects that the veteran was treated for a lumbosacral 
strain.  A record dated later that month shows that the 
veteran had started ortho therapy for the lumbar-sacral area.  

The Board also notes that the veteran was afforded VA 
disability evaluation examinations in January 1999, and the 
reports reflect that he currently has hearing loss, tinnitus, 
and low back pain.  Significantly, however, the examination 
reports do not contain any medical opinion regarding whether 
there is any relationship between the currently diagnosed 
disorders and the symptoms noted in service.  

The veteran has presented evidence of a current disability 
and the possibility of service connection.  The Board notes 
that the new act requires that the VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  When the medical evidence is 
not adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  For this reason, 
additional disability evaluation examinations are required.

In addition, the veteran's claims for service were originally 
denied by the RO as being not well grounded.  As noted above, 
the VCAA has eliminated the concept of the well-grounded 
claim.  Therefore, the claims need to be readjudicated on 
their merits.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
audiology examination to determine the 
nature and etiology of any hearing loss 
disorder which the veteran may currently 
have.  The claims folder should be made 
available to and reviewed by the examiner 
before the examination.  In particular, 
the examiner should review the service 
medical records, the VA audiology 
examination report dated in January 1999, 
and the transcript of the veteran's 
testimony given in August 2001.  The 
examiner should specifically comment as to 
whether any findings noted in service 
represented the onset of a currently 
diagnosed hearing loss or tinnitus. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any lumbar spine 
disorder which the veteran may currently 
have.  The claims folder should be made 
available to and reviewed by the examiner 
before the examination.  In particular, 
the examiner should review the service 
medical records, the VA examination report 
dated in January 1999, and the transcript 
of the veteran's testimony given in August 
2001.  The examiner should specifically 
comment as to whether any findings noted 
in service represented the onset of a 
currently diagnosed lumbar spine disorder.  
The examiner should also comment as to 
whether a lumbar spine disorder was caused 
or aggravated by the veteran's service-
connected cervical spine fracture 
residuals.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

4.  Thereafter, the RO should readjudicate 
the claims for compensation.  If any of 
the benefits sought on appeal remains 
denied, the appellant and the appellant's 
representative if any should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




